UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4687


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRENCE DENARD DOWNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00109-NCT-1)


Submitted:   May 5, 2011                      Decided:   May 26, 2011


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric H. Imperial, LAW OFFICES OF ERIC H. IMPERIAL, Washington,
D.C., for Appellant.    Michael Francis Joseph, Terry Michael
Meinecke, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrence Denard Downey was found guilty after a jury

trial of three offenses relating to the July 2008 robbery of the

Happy China Buffet in Randleman, North Carolina:                        interference

with commerce by robbery, in violation of 18 U.S.C. § 1951(a)

(2006); brandishing a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii), (c)(1)(C)(ii) (2006);

and possession of a firearm by a convicted felon, in violation

of   18   U.S.C.    §§ 922(g)(1),         924(a)(2)      (2006).        Downey    then

entered a plea, pursuant to North Carolina v. Alford, 400 U.S.

25   (1970),   to    one    count    of    interference        with    commerce,    in

violation of 18 U.S.C. § 1951(a), for the May 2008 robbery of

the China Café in Kernersville, North Carolina.

            Downey’s appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that   he   finds    no    meritorious         issues    for    appeal.        Counsel

questions whether the sentencing court erred in denying Downey’s

objection to the assignment of two criminal history points for

each of Downey’s two previous assault convictions.                           We review

such a legal conclusion de novo.                United States v. Manigan, 592

F.3d 621, 626 (4th Cir. 2010).             We find no error:           although both

of Downey’s assault convictions arose from the same underlying

incident,   the     two    assault   charges      were     brought     via    separate

instruments    and     sentenced      on       different       days.      Thus,    the

                                           2
convictions were properly counted separately for the assessment

of criminal history points.           U.S. Sentencing Guidelines Manual

§ 4A1.2(a)(2) (2009).

            Downey,    through    a   pro    se    filing,     raises     several

supplemental arguments.        We have reviewed these contentions and

do not find them meritorious.              Downey’s trial conviction was

supported by substantial evidence, and the district court did

not err in its evidentiary rulings.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Downey’s convictions and sentence.                      This

court requires that counsel inform Downey, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Downey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Downey.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in    the     materials

before   the   court    and   argument     would   not   aid   the    decisional

process.

                                                                         AFFIRMED



                                       3